The only opinion filed is the following:
Valentine, J.:
This was an action for “false imprisonment.” Judgment was rendered in favor of the plaintiff below, and against the defendant below, and the defendant now brings the case to this court for review. The defendant below raises three questions in this court: First, may the defendant below, for the purpose of mitigating the damages, introduce evidence, on the trial, to show, that in committing the acts complained of, he acted in good faith, and without malice? Second, may the plaintiff below recover for injuries to his character and reputation, although he has not pleaded any special facts showing any pecuniary loss on account of such supposed injuries to his character and reputation? The third question (entry of judgment before payment of jury fee,) was substantially decided in Topeka v. Tuttle, (5 Kas. 312, 324,) and I do not choose to further consider the same.
I shall now consider the first two questions; and in order to consider them intelligibly, it will be necessary to consider to some extent the nature and character of the action of false imprisonment. wFalse imprisonment is necessarily a wrongful interference with the personal liberty of an individual. The wrong may be committed by words alone, or by acts alone, or by both, and by merely operating on the will of the individual, or by personal violence, or by both. It is not necessary that the individual be confined within a prison, or within walls; or that he be assaulted, or even touched. It is not necessary that there should be any injury done to the individual’s person, or to his character, or reputation. Nor is it necessary that the wrongful act be committed with malice, or ill-will, or even with the slightest wrongful intention. Nor *441is it necessary that the act be under color of any legal or judicial proceeding. /All that is necessary is, that the individual be restrained of his liberty without^any.sufficient legal cause therefor, and by words or acts which he fears to disregard.; It will therefore be seen that the wrong constituting false imprisonment differs essentially from the wrongs constituting malicious prosecution, malicious arrest, assault, and assault-and-battery, though all of these wrongs’ may sometimes be united in one comprehensive and aggregated wrong. It also differs from libel and slander, and indeed from every other wrong for which an action is given. Therefore a rule of law found to be applicable to some other class of cases may not have any application whatever to an action of false imprisonment. As we have before stated, malice and willfulness are noUessential elemente of false_ imprisonment; and in this the action of false imprisonment differs from that of libel, slander, malicious prosecution, and perhaps from some others. It is true however, that malice and willfulness may belong to any particular case of false imprisonment; but when they do so belong to such particular case, they belong to it as a portion of the special facts of that case, for which special or exemplary damages may be awarded, and do not belong to the case as a portion of the general and essential facts of the case for which general damages may be awarded. In the present case I should think that the plaintiff below did not claim that the defendant below acted willfully or maliciously, and did not claim that he the plaintiff had any right to recover enhanced damages on account of any willfulness or malice. If I am correct in this, then the court below did not err in excluding the defendant’s evidence. For all that such evidence tended to prove was, that the defendant acted honestly and in good faith in temporarily depriving the plaintiff of his liberty. Such evidence did not tend to prove that the defendant acted legally.: and it could not be introduced for the purpose of diminishing the general and actual damages which the plaintiff sustained. Now, if the plaintiff had claimed enhanced damages, *442or, in other words, exemplary damages, on account of any willfulness or malice on the part of the defendant, then said evidence would have.been admissible in mitigation of such damages, and the court below in that case could not rightfully have excluded the evidence. .But as the plaintiff did not claim any such damages, as we infer, nor in fact any damages except general compensatory damages, I think the court below did not err in excluding said evidence.
The next question is, whether the court below erred in instructing the jury that they might assess damages in favor of the plaintiff for injuries to his character and reputation. And this question, like the one we have just considered, also depends upon the special facts of each particular case. ! Where the false imprisonment is willful and malicious, the jury may consider injuries affecting the character and reputation of the plaintiff as a foundation for awarding exemplary damages. And if the present case had been that kind of case, then the said instruction could be sustained upon that ground. But in order to sustain the ruling of the court below in excluding the defendant’s evidence, we havednferred from the somewhat obscure record that exemplary damages were neither claimed nor allowed in this case. Hence said instruction cannot be sustained upon any theory of this kind. J Exemplary damages are never allowed in any action where the wrongful act was done innocently, in good faith, and without malice.^ If there could be a case of false imprisonment where the resulting injuries to the character and reputation of the plaintiff would produce some pecuniary loss, and this loss was not too remote from the wrongful act, and the special facts concerning such injuries and such loss were properly set forth in the plaintiff’s petition, and were then proved, the plaintiff would unquestionably be entitled to recover for such loss. But that is not this case; for no facts showing any pecuniary loss from any injuries to character or reputation have been set forth in the plaintiff’s petition in this case. Therefore, said instruction cannot be sustained upon this ground. Indeed, I think it cannot be sustained upon any ground. False imprisonment *443is not like libel or slander where the injuries to the character and reputation are the gist of the action, and-where malice is a necessary ingredient of the action. In these respects it is wholly unlike those actions. \ Injuries to character and reputation are not essential ingredients of false imprisonment. They do not necessarily belong to the action. Indeed, they do not belong to the action at all. It is true, they are sometimes found in particular cases of false imprisonment. But then they do not belong to such cases as necessary and essential facts thereof. It would not be necessary to allege them or prove them in order to recover the ordinary and essential damages in such cases. Indeed, wherever injuries to character or reputation exist in a case of false imprisonment, they belong to such case merely as a portion of the incidental and special facts of that particular case. Now in libel and in slander, damages may be awarded for injuries to character and reputation, not only as exemplary damages because of the malice of the defendant essentially necessary in such actions, but such damages in such cases may also be awarded as general compensatory damages necessarily and proximately resulting from the necessary and essential facts 'of the action. This cannot be so in false imprisonment, for injuries to character and reputation are not necessary and essential facts of the action. False imprisonment may be committed without the slightest injury to character or reputation. Hence, in cases of false imprisonment, where the character or reputation is injured, the facts with reference thereto should be pleaded specially, and in detail. The only manner in which they are attempted to be pleaded in the present case is as follows : The false imprisonment is first stated, which shows no injury to character or reputation, and then comes the following statement, to-wit, that the said “plaintiff was then and there injured in and about his business and circumstances, and in his credit and reputation.” This is hardly sufficient. Even in an action of libel, or slander, damages for injuries to character or reputation could hardly be recovered upon *444such a scanty statement of facts. As before stated, there are three questions raised in this case — three grounds upon which a reversal of the judgment below is asked; and I think the judgment should necessarily be reversed, either upon the first, or upon the second ground. If with reference to the first ground, the ruling of the court below should be sustained, (as I think it ought to be,) then with reference to the second ground the ruling should be reversed. And vice versa; if with reference to the second ground the ruling of the court below should be sustained,, (which I do not think it should,) then with reference to the first ground the ruling should be reversed. The two rulings cannot both be sustained. In principle they are conflicting. I think the first ruling should be sustained, and the second overruled; and therefore, because of the second ruling the judgment of the court below should be reversed. But my brethren to whom the case was submitted have differed with me, and therefore the judgment must be affirmed.
The present Chief Justice has taken no part in the case.
Judgment affirmed.